DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12,14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 and 17 recites “a locking element” in line 5 and 2, respectively, it is unclear if this is one of the at least one locking element disclosed in claim 1, or another locking element. 
Claim 14 is rejected based upon its dependency on claim 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-17,19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wicker US 6519986.

Regarding claim 1, Wicker discloses a motor vehicle lock with a supporting structure (housing, col. 4 line 18) for holding at least one locking element (1,7) and a lock mechanism (fig.1) wherein the lock mechanism can be put into different function states (fig1-3, col. 3 lines 49-53, col 6 lines 4-35, col. 7 lines 15-24, 63-66) and, for this purpose, has a function element (50) that can be moved into different function positions corresponding to the function states, wherein a drive assembly (51,52,53,54) having a drive train  (51,52,53) to the function element is provided for the motorized adjustment (via 54) of the function element, wherein an actuating element  (35) is provided, by an actuating motion of which said locking element (moves 7) can be actuated, 
wherein the function element in one function position guides the actuating motion of the actuating element  either into a free-movement path (movement in which the handle does not lead to opening of the door – col. 7 line 63- col. 8 line 38) in which the actuating element moves freely (col. 7 line 63- col. 8 line 38), or into an actuation path (movement in which the door is unlocked, col. 6 lines 34-col. 7 line 14), in which the actuating element actuates the locking element, and for this purpose applies a guiding force (fig.2-3) to the actuating element, a force flow of which guiding force runs outside of the drive train of the drive assembly (fig.2-3);
wherein the function element has a guide contour (57+ rounded edge of 50 – see fig3) for guiding the actuating element, and
wherein the guide contour is formed as a cylinder segment (rounded edge of 50 that is part of guide contour is considered a cylinder segment. NOTE: This term is not explicitly defined in the specifications and is therefore interpreted as shown in Applicant’s drawings, which is the rounded edge of the function element/guide contour). 

Regarding claim 2, Wicker discloses the motor vehicle lock as claimed in claim 1, wherein the locking element which is actuated on the actuation path by the actuating element is a pawl (7 is pawl, fig.1). 

Regarding claim 3, Wicker discloses the motor vehicle lock as claimed in claim 1, wherein the actuating element in the actuating of the locking element acts on the locking element in gear-free manner (see fig.1, there is no gear between the actuating element and the locking element), and/or that the actuating element in the actuating of the locking element acts directly on (see fig.1) the locking element.

Regarding claim 4, Wicker discloses motor vehicle lock as claimed in claim 1, wherein the free-movement path and the actuation path run alongside each other (compare fig.1-3).

Regarding claim 6, Wicker discloses the motor vehicle lock as claimed in claim 1 wherein the function element in one function position releases the actuating motion of the actuating element in the free-movement path or releases it in the actuation path. (fig.1-3)

Regarding claim 7, Wicker discloses the motor vehicle lock as claimed in claim 1 wherein the motor vehicle lock has comprises a spring assembly (41) acting on (via 37,38,39) the actuating element. (col. 5 line 56- col. 6 line 11, col. 7 lines 44-62)

Regarding claim 8, Wicker discloses the motor vehicle lock as claimed in claim 7 wherein the spring assembly prestresses the actuating element on the actuation path (col.7 lines 44-62). 

Regarding claim 9, Wicker discloses the motor vehicle lock as claimed in claim 1 wherein the lock mechanism comprises a locked function (fig.2,3) and an unlocked function (fig.1).

Regarding claim 10, Wicker discloses the motor vehicle lock as claimed in claim 9 wherein the motor vehicle lock is configured and designed such that, in an unlocked function position, the inertia of the actuating element produces a movement of the actuating element on the free-movement path  (fig.1-3) if the speed of the actuating motion exceeds a speed threshold (based on speed threshold detected by speed sensor – which is also fed to the control and motor – see col. 7 lines 24-43), and produces a movement of the actuating element on the actuation path if the speed of the actuating motion is below a speed threshold (when door can unlock – col. 6 line 35 – col. 7 line 14).

Regarding claim 11, Wicker discloses the motor vehicle lock as claimed in claim 1,wherein the drive drives the function element  in the manner of a direct drive (fig.1) and/or wherein the drive assembly is at least partly integrated in the function element. 

Regarding claim 12, Wicker discloses the motor vehicle lock as claimed in claim 1 wherein the function element is moved by rotation (fig.1-3) and/or in linear motion between its function positions, wherein an axis of rotation (at 55) of the function element is oriented parallel to an axis of rotation (at 4) of the locking element (fig.1) and/or to the axis of turning of the drive.

Regarding claim 13, Wicker discloses the motor vehicle lock as claimed in claim 1, wherein the motor vehicle lock comprises a bearing bolt (55), around which the function element can move in rotation. (fig.1-3) 

Regarding claim 14, Wicker discloses the motor vehicle lock as claimed in claim 12, wherein the axis of rotation (at center of 55) of the function element is at most 2 cm, distant from a center of mass of the function element, or wherein the axis of rotation of the function element leads through the center of mass of the function element (Wicker’s is through the center of mass). (fig.1-3)

Regarding claim 15, Wicker discloses the motor vehicle lock as claimed in claim 1 wherein the motor vehicle lock has comprises another actuating element (exterior handle – grip col.9 line 7) for opening the motor vehicle lock wherein the other actuating element for opening the motor vehicle lock likewise acts on the function element (col. 9 lines 1-16)

Regarding claim 16, Wicker discloses the motor vehicle lock as claimed in claim 1 wherein the actuating element comprises a rod (fig.1) and/or a Bowden cable or is designed as a rod or Bowden cable.

Regarding claim 17, Wicker discloses the motor vehicle lock as claimed in claim 4, wherein the free-movement path and the actuation path run in (i.e., towards direction of axis of rotation of the locking element, compare fig.1-3) the direction of an axis of rotation (at 4) of the locking element or run alongside each other offset transversely to the axis of rotation (at 4) of the locking element.

Regarding claim 19, Wicker discloses the motor vehicle lock as claimed in claim 7, wherein the spring assembly prestresses the actuating element in at least one function position of the function element against the function element. (col. 5 line 56- col. 6 line 11, col. 7 lines 44-62).

Regarding claim 20, Wicker discloses the motor vehicle lock as claimed in claim 9, wherein the motor vehicle lock further comprises a child protection function and/or a theft protection (col. 7 line 63-col. 8 line 37) function through function positions of the function element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicker US 6519986 (hereinafter referred to as Wicker) and further in view of Graute US 7503598 (hereinafter referred to as Graute). 

Regarding claim 18, Wicker teaches the motor vehicle lock as claimed in claim 1, with the guide contour.  However, Wicker does not explicitly teach that the guide contour is surface-treated with a plastic material.
	Graute teaches the use of a contour (contour of pawl) is surface-treated (encased) with a plastic material (soundproofing material is made of plastic) (Graute, claims 1-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the guide contour of Wicker and surface treat it with a plastic material, as taught by Graute, in order to dampen any excessive noise (i.e. soundproofing, Graute claims 1-3) of the vehicle lock. 
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. Regarding the amendments filed 01/19/2022: They have been addressed in the above rejection. Rejection maintained. Regarding the outer contour and the actuation of the handle or leading to the opening of the door – the claims do not clearly disclose this as Applicant argues in the Remarks (page 2).  The claims only state that the actuation element actuates the locking element, not that the door has to be opened as a direct result. The actuation element while being a coupling link effects movement of the locking elements and therefore meets the requirements of reading on the term actuation element.  Rejection maintained. Regarding the free movement path of the actuation element: Applicant has not clearly defined what they consider is free movement. Stating that it moves freely (Applicants Specifications page 4), is not any different than what is disclosed by the Wicker reference since Wicker’s actuation element moves freely into the position as shown in fig3. Rejection maintained.     Regarding 35 USC 112(b) rejections: Claim 12 and 17 rejections (and 14) are maintained as the amendments did not overcome the antecedent basis issues. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to motor vehicle locks.
Related but not relied upon art: 
	Bendel et al. US 20160281394
	Rosales et al. US 20160258193
	Wittelsbuerger et al. US 20140284942
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675